DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 09/06/2022. Claims 1 and 7 have been amended and no claims have been newly added nor cancelled. Accordingly, claims 1-3, 5-9, and 11-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 09/06/2022, with respect to the rejection(s) of claims 1-3, 7-9, and 13-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. It appears that the main reference fails to disclose rebuilding the speed plan after a braking intervention performed during autonomous driving. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oniwa et al. US20170120908A1 and Shitamoto US20170168492A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-3, 5-9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claims 1 and 7, the claim limitations has been amended such that “perform autonomous driving of a vehicle by an autonomous driving control for causing the vehicle to travel along the target path, when an operation intervention is performed during the autonomous driving that changes an actual speed of the vehicle, rebuild, based on an the actual speed of the vehicle.” With respect page 9 of the applicant’s remarks (filed 09/06/2022) which states that the main reference Oniwa changes the speed plan based on the external world condition, and then the actual speed of the vehicle is changed based on the target position K whereas the applicant’s disclosure “in contrast, the operation intervention changes the vehicle speed and then the speed plan is rebuilt.” However, it is unclear to the examiner how the speed of the vehicle is changed before the speed plan is rebuilt. The claims require that autonomous driving control is performed based on the speed plan while at the same time the applicant require that that the speed plan is rebuilt after an autonomous driving operation intervention that changes the actual speed of the vehicle. The last limitation of the independent claims require “perform the autonomous driving control based on the speed plan”. It is unclear to the examiner how autonomous driving control is based on the speed plan when the autonomous vehicle has already changed its speed (i.e. during the operation intervention). As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner recommends changing the last limitation of the independent claims such that “perform the autonomous driving control based on the rebuilt speed plan by using an actuator mounted on the vehicle”. Appropriate correction is required. 
Claims 2-3, 5-6, 8-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1 and 7 and for failing to cure the deficiencies as recited above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oniwa et al. US20170120908A1 (henceforth Oniwa) in view of Shitamoto US20170168492A1.

Regarding claim 1,
Oniwa discloses:
An autonomous driving system (See Fig. 2) comprising: 
an electronic control unit configured to generate a target path (See Para. 0060, “first trajectory generation unit”) represented by a set of control points (See Fig. 5, control points K(1), K(2), …, K(n), and Para. 0060, “) in a predetermined coordinate system (Fig. 5) and a speed plan specifying a passage time or passage speed at the control points on the target path, (See Fig. 8 and Para. 0072, “FIG. 8 is a diagram illustrating an example of a target speed v set for each target position K on the trajectory generated by the first trajectory generation unit 112“)
 perform autonomous driving of a vehicle by an autonomous driving control for causing the vehicle to travel along the target path, (See Fig. 5 and Para. 0061, “ the traveling control unit 130, which will be described below, causes the own vehicle M to decelerate because the target position K at which an arrival time from the own vehicle M is late is close to the current position of the own vehicle M.” The traveling control unit 130 performs autonomous driving control to travel along the target path.)
rebuild, (See Para. 0055, “the action plan generation unit 106 may dynamically change the action plan according to a situation change of the own vehicle M.”)based on an actual speed of a vehicle (See Para. 0057), the speed plan by re-setting a relationship between i) a position of each of the control points on the target path (See Fig. 5(B) and Para. 0061, “the first trajectory generation unit 112 generates the trajectory by further widening an interval when an arrival time is earlier and further narrowing the interval when the arrival time is later as illustrated in (B) of FIG. 5.” The position of the control points is changed to be narrowed when the vehicle needs to decelerate.) and (ii) the passage time or passage speed at the position of each of the control points, (See Fig. 8 and Para. 0072) 
and 2AMENDMENT UNDER 37 C.F.R. @ 1.11 1Attorney Docket No.: Q240679Appln. No.: 16/148,243perform the autonomous driving control based on the speed plan by using an actuator mounted on the vehicle. (See Para. 0074-0075, “ the traveling control unit 130 determines an amount of control of the electric motor in the steering apparatus 92 (for example, the number of revolutions) and an amount of control of the ECU in the traveling driving force output apparatus 90 (for example, a degree of opening of a throttle of the engine, a shift stage, or the like) according to the trajectory generated by the first trajectory generation unit 112 or the second trajectory generation unit 126.”)

Oniwa does not specifically state “when an operation intervention is performed during the autonomous driving that changes an actual speed of the vehicle, rebuild, the speed plan.” However, Shitamoto teaches:
when an operation intervention is performed during the autonomous driving that changes an actual speed of the vehicle, rebuild, the speed plan.
(See Fig. 9, which shows the reproduction of a travel mode after the autonomous travel vehicle decelerates. Para. 0179 describes Fig. 9 such that “when reaching the subgoal point P.sub.k+2 (when the elapsed autonomous travel time becomes T.sub.k+2), the reproduction travel command calculator 753 sets the subgoal point P.sub.k+3 to the next arrival target point. Then, the reproduction travel command calculator 753 calculates the reproduction travel control command that causes the autonomous travel vehicle 100 to travel at the speed v.sub.k+3 associated with the subgoal point P.sub.k+3”.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Oniwa to incorporate the teachings of Shitamoto to include rebuilding the speed plan after an operation intervention is performed during the autonomous driving that changes an actual speed of the vehicle in order to prevent a deviation from the travel route data when the travel condition is changed (See Para. 0006, Shitamoto). This would create a more robust system by allowing the autonomous travel vehicle to travel based on the reproduced travel control and therefore making the vehicle’s autonomous traveling more efficient. 	

Regarding claim 2,
Oniwa discloses:
wherein the electronic control unit is configured to rebuild, based on the actual speed and an actual acceleration of the vehicle, the speed plan when the operation intervention is performed. (See Para. 0054-0059. Further see Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.”)

Regarding claim 3,
Oniwa discloses:
wherein the electronic control unit is configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the actual acceleration, when the operation intervention is performed.
(See Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.” The speed plan is rebuilt and the ECU outputs a driving force according to the target speed acceleration (i.e. matching a planned acceleration determined by the speed plan.)

Regarding claim 13,
Oniwa discloses:
wherein the operation intervention changes a braking force acting on the vehicle, and the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, (See Fig. 10 and Para. 0081, “ In response to this, the first trajectory generation unit 112 generates a trajectory by further widening an interval when an arrival time is earlier for the target position K and further narrowing an interval when the arrival time is later for the target position K on the basis of a next scheduled arrival target position K(3) with respect to the target position K(2) at which the own vehicle M is currently located.”)
 and then the planned speed is gradually increased from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path. (See Fig. 11 and Para. 0084, “ if the external world recognition unit 104 recognizes that the front traveling vehicle mA stopped in front of the own vehicle M has started to travel, the traveling state determination unit 110 may determine the traveling state of the own vehicle M as the follow-up traveling so that the own vehicle M follows the front traveling vehicle mA which is starting to travel. In response to this, the first trajectory generation unit 112 or the second trajectory generation unit 126 generates a trajectory for causing the own vehicle M to accelerate.”)
	
Regarding claim 14,
Oniwa discloses:
wherein the relationship between (i) the position of each of the control points on the target path and (ii) the passage time or passage speed at the position of each of the control points on the target path, is re-set so that the target path generated before the intervention is maintained.
(See Fig. 7 and Para. 0071, “ At this time, the second trajectory generation unit 126 generates a trajectory so that at least one of the target positions K is arranged in the target area TA” A second trajectory implies that the position of each of the control points on the target path and the passage time/speed at the position of the control points is reset.)

Regarding claims 7-9, and 15-16,
All limitations have been examined with respect to the autonomous driving system in claims 1-3 and 13-14. The method taught/disclosed in claims 7-9, and 15-16 can clearly perform the system of claims 1-3 and 13-14. Therefore, claims  7-9, and 15-16 are rejected under the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oniwa and Shitamoto in view of Brandin US20170349174A1.

Regarding claim 5,
Oniwa and Shitamoto discloses the limitations as recited above in claim 1. 
Oniwa further discloses:
wherein the electronic control unit is configured to rebuild, based on a target acceleration determined by the autonomous driving control and the actual speed of the vehicle, the speed plan when the operation intervention is an operation of a brake. (See Fig. 5(B) and Para. 0061, “if the traveling state determination unit 110 determines the traveling state as the deceleration traveling (a case in which a preceding vehicle has decelerated in the follow-up traveling is also included), the first trajectory generation unit 112 generates the trajectory by further widening an interval when an arrival time is earlier and further narrowing the interval when the arrival time is later as illustrated in (B) of FIG. 5. Thereby, the traveling control unit 130, which will be described below, causes the own vehicle M to decelerate.”)

Oniwa does not specifically state the operation intervention is an Antilock Brake System (ABS). 
However, Brandin teaches:
when the operation intervention is an operation of an Antilock Brake System (ABS)
(See Para. 0024, “The ACC 1 is arranged to control e.g. speed of the vehicle H in relation to moving or stationary objects by accelerating or retarding the vehicle H. The ACC1 may be connected to an ABS(anti-lock braking system)”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Oniwa to incorporate the teachings of Brandin to include wherein the operation intervention is an Antilock Brake System (ABS) such that one or more wheel brakes can be activated selectively” (Para. 0024, Brandin). This would create a more robust system by preventing the vehicle wheels from locking-up during a braking operation.

Regarding claim 6,
Oniwa and Shitamoto discloses the limitations as recited above in claim 1.
Oniwa further discloses:
Appln. No.: 16/148,243the electronic control unit is further configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the target acceleration determined by the autonomous driving control, when the operation intervention is the operation of the brakes. (See Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.” The speed plan is rebuilt and the ECU outputs a driving force according to the target speed acceleration (i.e. matching a planned acceleration determined by the speed plan. The target position K of the trajectory of Fig. 10 involves braking. See Para. 0081, “In this traveling situation, the traveling state determination unit 110 determines the traveling state of the own vehicle M as the deceleration traveling so that the own vehicle M is stopped near the position of the front traveling vehicle mA. In response to this, the first trajectory generation unit 112 generates a trajectory by further widening an interval when an arrival time is earlier for the target position K and further narrowing an interval when the arrival time is later for the target position K on the basis of a next scheduled arrival target position K(3) with respect to the target position K(2) at which the own vehicle M is currently located”. The operation intervention is braking (i.e. decelerating).)

Oniwa does not specifically state the operation intervention being an Antilock Brake System (ABS). 
However, Brandin teaches:
when the operation intervention is an operation of an Antilock Brake System (ABS)
(See Para. 0024, “The ACC 1 is arranged to control e.g. speed of the vehicle H in relation to moving or stationary objects by accelerating or retarding the vehicle H. The ACC1 may be connected to an ABS(anti-lock braking system)”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Oniwa to incorporate the teachings of Brandin to include wherein the operation intervention is an Antilock Brake System (ABS) such that one or more wheel brakes can be activated selectively” (Para. 0024, Brandin). This would create a more robust system by preventing the vehicle wheels from locking-up during a braking operation.

Regarding claim 11,
Oniwa, Shitamoto, and Brandin discloses the same limitations as recited above in claim 5.

Regarding claim 12,
Oniwa, Shitamoto, and Brandin discloses the same limitations as recited above in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee US20150134177A1 discloses receiving information about a start point and a target point from and to which the automatic guided vehicle is to move; obtaining information about a shortest path between the start point and the target point; obtaining sensor information at one or more points on the shortest path; determining a travel direction of the automatic guided vehicle by using current sensor information about the automatic guided vehicle at a current point and the sensor information at the one or more points on the shortest path; controlling the automatic guided vehicle to travel in the determined travel direction; and ending the traveling if the current sensor information about the automatic guided vehicle that has traveled matches sensor information at the target point. (See Fig. 5A-5C and Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/
Primary Examiner, Art Unit 3669